Case: 15-30418       Document: 00513585745         Page: 1     Date Filed: 07/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                     No. 15-30418
                                                                                    Fifth Circuit

                                                                                  FILED
                                   Summary Calendar                           July 11, 2016
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                  Plaintiff - Appellee

v.

ANTHONY BENJAMIN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:09-CR-105-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Anthony Benjamin, federal prisoner # 30977-034, challenges the denial
of his 18 U.S.C. § 3582(c)(2) sentence-reduction motion. In 2010, he pleaded
guilty to: possession, with intent to distribute, 50 grams or more of cocaine
base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A); possession, with intent
to distribute, 500 grams or more of cocaine hydrochloride, in violation of




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-30418    Document: 00513585745      Page: 2   Date Filed: 07/11/2016


                                 No. 15-30418

§ 841(a)(1) and (b)(1)(B); and being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
      Benjamin’s pre-sentence investigation report (PSR) calculated his total-
offense level at 29, and his criminal history category at V, which resulted in an
advisory Sentencing Guidelines range of 140 to 175 months’ imprisonment.
The court adopted the PSR, and sentenced Benjamin to 170 months.
      In 2011, citing Guideline Amendment 750, Benjamin moved for a
sentence reduction under § 3582(c)(2). The court: granted the motion; reduced
Benjamin’s total-offense level to 27, giving him a Guidelines range of 120 to
150 months’ imprisonment; and reduced his sentence to 158 months’
imprisonment. Our court affirmed that above-Guidelines sentence. See United
States v. Benjamin, 487 F. App’x 937, 938 (5th Cir. 2012).
      In 2014, Benjamin filed the § 3582(c)(2) motion that forms the basis of
this appeal, asserting he was entitled to another sentence reduction based on
Amendment 782 (reducing base-offense levels provided for in Guidelines’ drug-
quantity table). As a result of that amendment, Benjamin’s total-offense level
was reduced to 25, and his amended Guidelines range was reduced 120 to 125
months’ imprisonment.     Nonetheless, the court denied his motion, stating
Benjamin’s current 158-month sentence was “fair and reasonable under the
circumstances” and that he “received the prior benefit of a sentence reduction”.
      In challenging that determination, Benjamin asserts: he was eligible for
a sentence reduction; and, the court abused its discretion in denying his
§ 3582(c)(2) motion because it clearly erred in its assessment of the evidence
when weighing the 18 U.S.C. § 3553(a) sentencing factors. A decision whether
to reduce a sentence pursuant to § 3582(c)(2) is reviewed for abuse of
discretion. E.g., United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).




                                        2
    Case: 15-30418    Document: 00513585745     Page: 3   Date Filed: 07/11/2016


                                 No. 15-30418

      Section 3582(c)(2) provides for reductions where a sentence was imposed
“based on a sentencing range that has subsequently been lowered by the
Sentencing Commission”. United States v. Doublin, 572 F.3d 235, 237 (5th Cir.
2009) (quoting § 3582(c)(2)). Such reductions “are not mandatory; this section
merely gives the district court discretion to reduce a sentence under limited
circumstances”. Id. at 238.
      The record shows the court gave due consideration to:          Benjamin’s
§ 3582(c) motion; the § 3553(a) factors; and his mitigating assertions, including
his positive post-sentence rehabilitation efforts. As noted, the court was under
no obligation to grant a sentence reduction. See Evans, 587 F.3d at 673.
Accordingly, Benjamin fails to show the requisite abuse of discretion. See id.
at 672–73 & n.11; United States v. Whitebird, 55 F.3d 1007, 1009–10 (5th Cir.
1995).
      AFFIRMED.




                                       3